Citation Nr: 1131163	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  05-35 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disability (claimed as diarrhea), variously diagnosed as celiac sprue and irritable bowel syndrome.  

2.  Entitlement to service connection for osteoarthritis and a muscle condition, including as due to malnutrition as claimed as secondary to a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated June 2004 and August 2004 from the Department of Veterans Affairs (VA) Regional Office (RO) above.  In the June 2004 rating decision, the RO determined that the Veteran had not submitted new and material evidence sufficient to reopen a claim of service connection for diarrhea, while the August 2004 rating decision denied service connection for osteoarthritis and a muscle condition as secondary to diarrhea.  

In July 2005, the Veteran testified before a Decision Review Officer at a hearing at his local RO.  He also testified before the undersigned Veterans Law Judge at a Travel Board hearing in June 2007.  A transcript of the hearing is associated with the claims file.  

In January 2010, the Board determined that the Veteran had submitted new and material evidence sufficient to reopen the claim of service connection for diarrhea.  However, in that decision, the Board also determined that additional evidentiary development was needed with respect to the issue of service connection for diarrhea, and, accordingly, remanded that claim and deferred adjudication of the osteoarthritis and muscle condition claims, as they are inextricably intertwined with the diarrhea claim.  All requested development has been conducted and the appeal has been returned to the Board for adjudication.  

The Board has characterized the claim for service connection for diarrhea as a claim for GI disability given the Veteran's multiple symptoms and findings.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

Since the issuance of the last supplemental statement of the case in February 2011, the Veteran submitted additional evidence that has not been reviewed by the RO.  The Veteran did not submit a waiver with that evidence.  See 38 C.F.R. § 20.1304(c) (2010).   Given the Board's full grant of benefits on the issue pertinent to this new evidence, the Board may proceed with the appeal at this time.   See Bernard v. Brown, 4 Vet. App. 384 (1993).

However, as discussed below, additional evidentiary development is needed with respect to the issue of service connection for osteoarthritis and a muscle condition including as due to malnutrition as secondary to the service-connected GI disability manifested by diarrhea.  Therefore, those issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diarrhea was noted during the Veteran's active military service.

2.  There is competent and credible lay and medical evidence of continued diarrhea following service.  

3.  There is competent, credible, and probative medical evidence of record that provides a nexus between the Veteran's current gastrointestinal disability, variously diagnosed as chronic diarrhea, celiac sprue, spastic bowel, and irritable bowel syndrome, and his post-service diarrhea symptomatology.  




CONCLUSION OF LAW

After resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a gastrointestinal disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

The Veteran has asserted that service connection is warranted for a gastrointestinal (GI) disability because he believes his current GI condition is related to his exposure to contaminated water and/or herbicides during his service in Vietnam.  In this regard, review of the record reveals that the Veteran has a current GI disability that has been variously diagnosed as chronic diarrhea, celiac sprue, spastic bowel, and irritable bowel syndrome.  See post-service treatment records dated 1983 to 2009.  

The Veteran has testified that he suffered from diarrhea during his first tour of duty in Vietnam and that, during his second tour in Vietnam, particularly near the end of the tour, his diarrhea was steady and continuous and accompanied by weakness, nausea, and vomiting.  He testified that he was treated for diarrhea during service and that he specifically asked medical personnel about his diarrhea while being treated for other conditions, such as ear infections and boils on his body, to which he was told his diarrhea would be "cured" once he returned home and was on a regular diet.  However, the Veteran has testified that he continued to suffer from diarrhea, weakness, and nausea following service, which has persisted since 1969 to the present.  

Review of the record seems to indicate that only a portion of the Veteran's service treatment records (STRs) are associated with the claims file.  In such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit- of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Nevertheless, one particular STR, dated in October 1967, reflects that the Veteran sought treatment for nausea, vomiting, and diarrhea that had persisted for approximately two days and was diagnosed as gastroenteritis.  The STRs do not contain any additional or subsequent complaints, treatment, or findings related to diarrhea or a GI disability; however, the Veteran's report of continued diarrhea throughout service is considered competent lay evidence because he is competent to report events that occurred in service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  

The Board also finds that his report of continued diarrhea in service is credible lay evidence because it is corroborated by the STRs to a certain extent.  In this regard, the Board notes that, while the STRs do not document any complaints or treatment for diarrhea after October 1967, they do reflect that the Veteran received treatment for ear infections and boils during service.  The Board finds that the Veteran's report of asking about his diarrhea during such treatment is conceivable and that any such discussion of symptoms deemed secondary to the primary conditions for which he sought treatment may not be documented in the treatment record.  Further, it is not the Veteran's fault that STRs may be missing.   

Therefore, given the October 1967 STRs showing a complaint of diarrhea and associated symptoms during service and the Veteran's competent and credible report of continued diarrhea throughout service, the Board finds that diarrhea was noted during service.  

As noted, the Veteran has reported that his diarrhea continued from 1969 to the present, and the Board finds his report of continued symptomatology to be competent and credible.  In this regard, the Board notes that there is no medical evidence showing complaints or treatment for diarrhea following service until 1983.  However, lay evidence concerning continuity of symptomatology after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this regard, the Veteran has reported that he sought treatment from a local doctor following service who told him to try over-the-counter medicine, which was ineffective, but that he learned his symptoms were dependent upon the food he ate.  The Board finds especially probative that, while there is no medical evidence of diarrhea from 1969 to 1983, the treatment records dated since 1983 consistently show that the Veteran reported that his diarrhea had its onset while he was in Vietnam and had persisted essentially unchanged since service.  See post-service treatment records dated January 1983, July and August 2001, August 2002, May 2004, and July 2007.  Based on this evidence, the Board finds the Veteran's report of continued, chronic diarrhea following service is credible, as statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Therefore, there is competent and credible lay evidence of continuity of diarrhea symptomatology following service.  

Finally, the Board notes there is competent and credible medical evidence showing a nexus between the Veteran's current GI disability and his post-service diarrhea symptomatology.  In October 2009, the Veteran's physician, Dr. E.L., submitted a statement which purports to establish a nexus between the Veteran's GI condition and service, as he noted that records he had reviewed, which dated back to October 1967, indicate that the Veteran's GI problems were not present at induction in service and were activated during active duty.  While Dr. E.L. did not identify the specific records he reviewed prior to rendering his statement, the Board finds his statement competent and credible because it is accurate and consistent with the evidence of record, particularly the STRs included in the record.  

Likewise, treatment records submitted by the Veteran's physician, Dr. D.K., reflect that the Veteran has suffered from chronic diarrhea since service.  See post-service treatment records dated July and August 2001.  While it appears that Dr. D.K.'s statement is based upon the Veteran's report of continued symptoms following service, his reliance upon the Veteran's report does not render his opinion incredible because, as noted above, the Veteran's report of continued symptoms following service is considered competent and credible.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

Moreover, the evidentiary record contains a VA opinion which establishes a nexus between the Veteran's diarrhea and his military service, to a certain extent.  In March 2010, a VA physician reviewed the Veteran's claims file and noted that, while the Veteran suffered from gastroenteritis, he did not find mention of chronic diarrhea in the STRs.  Nevertheless, the VA physician noted that, if the Veteran had chronic diarrhea in service, he would say that the Veteran's current GI disability, noted as celiac disease, was related to service.  

The VA physician noted that he did not find evidence of chronic diarrhea in service and, thus, he did not believe the Veteran's celiac disease is related to service.  However, the Board finds that it does not appear that the March 2010 VA physician considered the Veteran's competent and credible report of continued diarrhea throughout the remainder of service following his treatment for gastroenteritis, which was manifested by diarrhea, nausea, and vomiting.  

In general, a VA examination or opinion is inadequate where the examiner ignores the Veteran's lay statements of an event during service unless the Board expressly finds that no such event occurred.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  However, in this case, because the Board has found that there is competent and credible lay evidence of continued diarrhea in service, the March 2010 VA opinion supports the finding of a nexus between the Veteran's current GI disability and his military service, as the VA physician specifically stated that evidence of chronic diarrhea in service supports a finding that the Veteran's current GI disability is related to service.  

In sum, the Board notes that diarrhea was noted in service and there is competent and credible lay and medical evidence showing continued diarrhea following service.  In addition, there is competent and credible medical evidence of record which relates the Veteran's current GI disability to his post-service diarrhea symptomatology.  

Therefore, based on the foregoing reasons and bases and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a gastrointestinal disability, variously diagnosed, claimed as disability manifested by diarrhea, based upon continuity of symptomatology following service, is warranted.  See Gilbert, supra; Barr, supra; 38 C.F.R. § 3.303(b).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

In this case, the Board is granting in full the benefit sought on appeal with respect to the Veteran's gastrointestinal disability claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.  


ORDER

Entitlement to service connection for a gastrointestinal disability is granted.  


REMAND

Review of the record reveals the Veteran has been diagnosed with arthritis affecting several joints, including his left and right hip, right shoulder, lumbar spine, and bilateral knees.  The Veteran's arthritis has been variously diagnosed and reported as arthritis, mild degenerative joint disease (DJD), and osteoarthritis.  See post-service treatment records dated August 1989, September 1994, February 2001, and October 2002.  He has also been diagnosed with malnutrition resulting from malabsorption.  See October 2009 treatment record from Dr. E.L.  

The Veteran is seeking entitlement to service connection for osteoarthritis and muscle condition, as secondary to his gastrointestinal (GI) disability.  At the June 2007 Travel Board hearing, he testified that these conditions as due to the GI disability, as he is unable to digest his food, which has resulted in him starving his joints/muscles through malnutrition.  See Travel Board transcript, p.15.  The Veteran has asserted that his physicians have alluded to a relationship between his GI disability and his current osteoarthritis.  

Service connection may be granted for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The evidentiary record contains medical evidence which purports to establish an etiologic relationship between the Veteran's, now, service-connected GI disability and his current diagnoses of arthritis or muscle condition.  In October 2002, a physician evaluating the Veteran noted that he had bilateral rotator cuff tear for many years with other medical problems, such as celiac sprue and osteoarthritis of the bilateral knees, which was aggravated by sprue disease.  See October 2002 VA treatment record.  Similarly, in October 2009, the Veteran's treating physician, Dr. E.L., noted that the ongoing stimulation and activation of his immune system by a prolonged lack of treatment for the Veteran's celiac disease until it was diagnosed in 2000 created a problem with his arthritis.  Dr. E.L. also noted that the Veteran currently suffers from malnutrition due to malabsorption, which appears to be a result of the Veteran's GI disability.  See October 2009 treatment record from Dr. E.L.  

These medical records indicate that the Veteran's variously diagnosed arthritis and malnutrition disabilities may be associated with his, now, service-connected GI disability.  However, the opinions mentioned above are not accompanied by rationale and are, thus, not considered sufficient to support a finding of secondary service connection.  

However, under the VCAA, VA is obligated to provide an examination where the record contains competent evidence of an in-service event or disease, competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability might be associated with active service (to include a service-connected disability), and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, as noted above, service connection has been established for a GI disability and the Veteran has been diagnosed with malnutrition, as well as arthritis affecting his bilateral hips and knees, right shoulder, and lumbar spine.  There is medical evidence which indicates that the Veteran's current malnutrition and arthritis disabilities may be secondary to his, now, service-connected GI disability.  However, the evidentiary record does not contain a competent, credible, and probative medical opinion that addresses the likelihood that the Veteran's arthritis disabilities or malnutrition are proximately due to, the result of, or aggravated by his GI disability.  As a result, the Board concludes that the Veteran should be afforded a VA opinion in order to determine the likelihood that his current arthritis disabilities and/or muscle condition, including as due to malnutrition, are proximately due to, the result of, or aggravated by his service-connected GI disability.  See 38 C.F.R. § 3.159(c)(4) (2010).  As the matter of malnutrition is inextricably intertwined with the GI disability, it should also be addressed in the context of this claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).

Therefore, the Board finds that a remand for a medical opinion is necessary in order to render a fully informed decision with respect to the Veteran's arthritis, muscle  and malnutrition claims.  

Accordingly, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim, this case is REMANDED to the RO/AMC for the following development:

1. Provide the Veteran with a VA examination in order to identify and nature and etiology of any arthritis or muscle disability or malnutrition found.   The Veteran's claims file must be available for review.  All pertinent symptomatology and findings of the joints affected by arthritis and muscle disorder, including as due to malnutrition, should be reported in detail.  

a. After reviewing the Veteran's medical history, the reviewing physician is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that any current arthritis or muscle disability from which the Veteran suffers is proximately due to, the result of, or aggravated by his service-connected GI disability (variously diagnosed as chronic diarrhea, celiac sprue, spastic bowel, and irritable bowel syndrome).   The examiner should identify the nature of any muscle disorder.  

b. The reviewing physician is specifically requested to address and consider the treatment records dated October 2002 and October 2009, which purport to establish a relationship between the Veteran's arthritis disabilities and his service-connected GI disability.  

c. The examiner is also requested to provide an opinion as to whether the Veteran has malnutrition and if so, provide the etiology.  If the examiner finds that the Veteran has malnutrition, he or she is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that the current disability is proximately due to, the result of, or aggravated by his service-connected GI disability.  

d. A rationale must be provided for each opinion offered.  The examiner should be informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression, as opposed to a temporary flare-up of symptoms.

2. Thereafter, the issues on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


